PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Patent No. 11,069,882
Issue Date: July 20, 2021
Application No. 16/365,251
Filed: March 26, 2019
Attorney Docket No. 185760
For: OPTICAL UNIT AND DISPLAY DEVICE
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the renewed request for refunds filed October 20, 2021.

The request for refund is Granted.

Applicant request a refund of $140.00 for duplicate petition fees paid on April 20, 2021, for the filing of a petition to withdraw from issue.

The Office finance records show that duplicate petition fee payments for filing a petition to withdraw from issue were paid. Therefore, a total of $140.00 has been refunded to applicant’s deposit account on January 05, 2022.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231.  


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions